WILLIAMS, Judge
(dissenting).
I think the plaintiff is entitled to a judgment in the sum of $590,451.19. That is the-amount the Bureau of Internal Revenue, in a computation made subsequent to the decision of the Supreme Court in this case, January 4, 1932, determined the plaintiff was entitled, to recover; the computation being made in accordance with the opinion of the court. In the opinion handed down January 4, 1932,. the Supreme Court simply reversed the case and directed judgment for plaintiff for $443,-367.61. Subsequently counsel representing-the Department of Justice, the Bureau of Internal Revenue, and the plaintiff, appeared, before Mr. Justice Stone, who had delivered the opinion of the court, and represented to' him that the plaintiff, under the decision of the court, was entitled to a judgment for the amount shown in the computation, to wit, $590,451.19. Thereafter, January 25, 1932, the Supreme Court made the addenda to the original opinion reversing the ease “without prejudice to any restatement of the amount of overpayment based on a recomputation of the tax.”
That the addenda was made for the sole purpose of permitting this court to enter a judgment for $590,451.19 is not open to doubt. That is the amount of the overpayment, computed in the manner indicated in the opinion of the Supreme Court, and is the amount the plaintiff is entitled to recover.